DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Double Patenting
1.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

2.	Claims 1-7, 10-13, 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12, 16 of U.S. Patent No. 11,228,823. Although the claims at issue are not identical, they are not patentably distinct from each other because said claims of the instant application are merely a broad version of said claims of US 11,228,823 and therefore obvious over said claims of US 11,228,823.

Claim 1 of Application no. 17/548,793
Claim 1 of US 11,228,823
An optical receiver, comprising: an optoelectronic detector, the optoelectronic detector configured to convert a received optical signal into a current signal, wherein bandwidth of the optoelectronic detector is lower than a system transmission bandwidth requirement;
An optical receiver, comprising: an optoelectronic detector, the optoelectronic detector configured to convert a received optical signal into a current signal, wherein bandwidth of the optoelectronic detector is lower than a system transmission bandwidth requirement;
a transimpedance amplification circuit, the transimpedance amplification circuit configured to: receive the current signal and a first control signal; and perform transimpedance gain compensation for the current signal based on the first control signal to obtain a voltage signal;
a transimpedance amplification circuit, the transimpedance amplification circuit configured to: receive the current signal and a first control signal; and perform transimpedance gain compensation for the current signal based on the first control signal to obtain a voltage signal, wherein a frequency response value of the current signal within first bandwidth of the transimpedance amplification circuit is greater than that within the bandwidth of the optoelectronic detector, wherein any frequency in the first bandwidth is not lower than an upper cut-off frequency of the optoelectronic detector, and wherein the first control signal is received from a controller;
a single-ended-to-differential converter, the single-ended-to-differential converter configured to: convert the voltage signal into a differential voltage signal; and send the differential voltage signal to an I/O interface; and the I/O interface, the I/O interface configured to output the differential voltage signal.
a single-ended-to-differential converter, the single-ended-to-differential converter configured to: convert the voltage signal into a differential voltage signal; and send the differential voltage signal to an I/O interface and the controller, wherein the first control signal is generated based on the differential voltage signal; and the I/O interface, the I/O interface configured to output the differential voltage signal.


	Regarding claim 2, Fu discloses wherein a frequency response value of the current signal within a first bandwidth of the transimpedance amplification circuit is greater than that within the bandwidth of the optoelectronic detector, wherein any frequency in the first bandwidth is not lower than an upper cut-off frequency of the optoelectronic detector, and wherein the first control signal is received from a controller (see claim 1 of US 11,228,823).
	Regarding claim 3, Fu discloses wherein the first control signal is generated based on the differential voltage signal (see claim 1 of US 11,228,823).
	Regarding claim 4, Fu discloses the controller, wherein the controller is configured to generate the first control signal (see claim 2 of US 11,228,823).
	Regarding claim 5, Fu discloses wherein the controller is configured to perform a plurality of sampling processing and perform the following operations in each of the plurality of sampling processing: sending a control signal to the transimpedance amplification circuit; sampling an upper level and a lower level of the differential voltage signal to obtain a value of a sampling point; and modifying the control signal based on a preset modification amount; and wherein after performing the plurality of sampling processing, the controller is configured to: use, as the first control signal, a control signal corresponding to a sampling point with a maximum value in a plurality of sampling points obtained after the plurality of sampling processing (see claim 3 of US 11,228,823).
	Regarding claim 6, Fu discloses wherein the controller is configured to perform a plurality of detection processing and perform the following operations in each of the plurality of detection processing: sending a control signal to the transimpedance amplification circuit; using a first frequency as a boundary, and separately detecting energy of the differential voltage signal that has a frequency higher than the first frequency and energy of the differential voltage signal that has a frequency lower than the first frequency to obtain an energy difference, wherein the first frequency is 0.28/Tb, and wherein Tb is duration of each bit of the differential voltage signal; and modifying the control signal based on a preset modification amount; and wherein after performing the plurality of detection processing, the controller is configured to: use, as the first control signal, a control signal corresponding to a minimum energy difference in a plurality of energy differences obtained after the plurality of detection processing (see claim 4 of US 11,228,823).
	Regarding claim 7, Fu discloses an equalizer, wherein the equalizer is configured to: receive the differential voltage signal from the single-ended-to-differential converter and a second control signal from the controller; perform gain on the differential voltage signal based on the second control signal; and send the differential voltage signal obtained after the gain to the controller and the I/O interface, wherein a frequency response value of the differential voltage signal after the gain within a second bandwidth of the equalizer is greater than that within the first bandwidth, and wherein any frequency in the second bandwidth is higher than any frequency in the first bandwidth (see claim 5 of US 11,228,823).
	Regarding claim 10, Fu discloses wherein the transimpedance amplification circuit comprises a fixed resistor, a first transistor, a second transistor, a variable resistance circuit, and an output port, and wherein: the fixed resistor comprises two ports, wherein one port is grounded and the other port is connected to an emitter of the first transistor; a base of the first transistor is configured to receive an input signal, and a collector of the first transistor is connected to an emitter of the second transistor; a base of the second transistor is configured to receive a bias voltage signal, and a collector of the second transistor is connected to a first port of the variable resistance circuit, wherein the bias voltage signal is used to adjust a gain for the input signal; the output port is located on a connecting line between the collector of the second transistor and the first port of the variable resistance circuit; and the variable resistance circuit comprises three ports, wherein a second port of the variable resistance circuit is configured to receive a control signal, wherein a third port of the variable resistance circuit is grounded, and wherein the control signal is used to control a resistance value of the variable resistance circuit (see claim 6 of US 11,228,823).
	Regarding claim 11, Fu discloses a receiving method, comprising: converting, by an optical receiver, a received optical signal into a current signal by using an optoelectronic detector, wherein bandwidth of the optoelectronic detector is lower than a system transmission bandwidth requirement; performing, by the optical receiver, transimpedance gain on the current signal based on a first control signal to obtain a voltage signal; and converting, by the optical receiver, the voltage signal into a differential voltage signal (see claim 7 of US 11,228,823).
	Regarding claim 12, Fu discloses wherein a frequency response value of the current signal within a first bandwidth is greater than that within the bandwidth of the optoelectronic detector, and wherein any frequency in the first bandwidth is not lower than an upper cut-off frequency of the optoelectronic detector (see claim 7 of US 11,228,823).
	Regarding claim 13, Fu discloses generating the first control signal based on the differential voltage signal (see claim 7 of US 11,228,823).
	 Regarding claim 15, Fu discloses wherein generating the first control signal based on the differential voltage signal comprises: performing a plurality of sampling processing, and using, as the first control signal, a control signal corresponding to a sampling point with a maximum value in a plurality of sampling points obtained after the plurality of sampling processing, wherein the following process is performed in each of the plurality of sampling processing: performing transimpedance gain on the current signal based on a control signal to obtain the voltage signal, and converting the voltage signal into the differential voltage signal; sampling an upper level and a lower level of the differential voltage signal to obtain a value of a sampling point; and modifying the control signal based on a preset modification amount (see claim 8 of US 11,228,823).
	Regarding claim 16, Fu discloses wherein generating the first control signal based on the differential voltage signal comprises: performing a plurality of detection processing, and using, as the first control signal, a control signal corresponding to a minimum energy difference in a plurality of energy differences obtained after the plurality of detection processing, wherein the following process is performed in each of the plurality of detection processing: performing transimpedance gain on the current signal based on a control signal to obtain the voltage signal, and converting the voltage signal into the differential voltage signal; using a first frequency as a boundary, and separately detecting energy of the differential voltage signal that is higher than the first frequency and energy of the differential voltage signal that is lower than the first frequency to obtain an energy difference, wherein the first frequency is 0.28/Tb, and wherein Tb is duration of each bit of the differential voltage signal; and modifying the control signal based on a preset modification amount (see claim 9 of US 11,228,823).
	Regarding claim 17, Fu discloses performing gain on the differential voltage signal based on a second control signal after converting, by the optical receiver, the voltage signal into the differential voltage signal, wherein a frequency response value of the differential voltage signal within a second bandwidth is greater than that within a first bandwidth, and wherein any frequency in the second bandwidth is higher than any frequency in the first bandwidth; and after generating the first control signal, generating the second control signal based on a differential voltage signal obtained after the gain (see claim 10 of US 11,228,823).
	Regarding claim 18, Fu discloses wherein generating the first control signal based on the differential voltage signal comprises: performing a plurality of first sampling processing, and using, as the first control signal, a control signal corresponding to a sampling point with a maximum value in a plurality of sampling points obtained after the plurality of first sampling processing, wherein the following operations are performed in each of the plurality of first sampling processing: performing transimpedance gain on the current signal based on a control signal to obtain the voltage signal, and converting the voltage signal into the differential voltage signal; sampling an upper level and a lower level of the differential voltage signal to obtain a value of a sampling point; and modifying the control signal based on a preset modification amount; and wherein generating the second control signal based on the differential voltage signal comprises: performing a plurality of second sampling processing, and using, as the second control signal, a control signal corresponding to a sampling point with a maximum value in a plurality of sampling points obtained after the plurality of second sampling processing, wherein the following operations are performed in each of the plurality of second sampling processing: performing gain on the differential voltage signal based on a control signal to obtain the differential voltage signal obtained after the gain; sampling an upper level and a lower level of the differential voltage signal obtained after the gain to obtain a value of a sampling point; and modifying the control signal based on the preset modification amount (see claim 11 of US 11,228,823).
	Regarding claim 19, Fu discloses wherein generating the first control signal based on the differential voltage signal comprises: performing a plurality of first detection processing, and using, as the first control signal, a control signal corresponding to a minimum energy difference in a plurality of energy differences obtained after the plurality of first detection processing, wherein the following operations are performed in each of the plurality of first detection processing: performing transimpedance gain on the current signal based on a control signal to obtain the voltage signal, and converting the voltage signal into the differential voltage signal; using a first frequency as a boundary, and separately detecting energy of the differential voltage signal that is higher than the first frequency and energy of the differential voltage signal that is lower than the first frequency to obtain an energy difference, wherein the first frequency is 0.28/Tb, and wherein Tb is duration of each bit of the differential voltage signal; and modifying the control signal based on a preset modification amount; and wherein generating the second control signal based on the differential voltage signal comprises: performing a plurality of second detection processing, and using, as the second control signal, a control signal corresponding to a minimum energy difference in a plurality of energy differences obtained after the plurality of second detection processing, wherein the following operations are performed in each of the plurality of second detection processing: performing gain on the differential voltage signal based on a control signal to obtain the differential voltage signal obtained after the gain; using the first frequency as a boundary, and separately detecting energy of the differential voltage signal that is higher than the first frequency and energy of the differential voltage signal that is lower than the first frequency, to obtain an energy difference, wherein the first frequency is 0.28/Tb, and wherein Tb is duration of each bit of the differential voltage signal; and modifying the control signal based on the preset modification amount (see claim 12 of US 11,228,823).
	Regarding claim 20, Fu discloses a transimpedance amplification circuit, comprising a fixed resistor, a first transistor, a second transistor, a variable resistance circuit, and an output port, wherein: the fixed resistor comprises two ports, wherein one port is grounded, and the other port is connected to an emitter of the first transistor; a base of the first transistor is configured to receive an input signal, and a collector of the first transistor is connected to an emitter of the second transistor; a base of the second transistor is configured to receive a bias voltage signal, and a collector of the second transistor is connected to a first port of the variable resistance circuit, wherein the bias voltage signal is used to adjust a gain for the input signal; the output port is located on a connecting line between the collector of the second transistor and the first port of the variable resistance circuit; and the variable resistance circuit comprises three ports, wherein a second port of the variable resistance circuit is configured to receive a control signal, a third port of the variable resistance circuit is grounded, and the control signal is used to control a resistance value of the variable resistance circuit (see claim 16 of US 11,228,823).

3.	Claims 8-9 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
4.	The prior art made of record and not relied upon is considered pertinent
to applicant's disclosure.
a.	Seo et al. U.S. Publication no. 2016/0365930.  High speed optical
receiver implemented using low-speed light receiving element and method for
implementing the same
b.	Hayat et al. U.S. Patent no. 9,354113. Impact ionization device under
dynamic electric fields
c.	Ide U.S. Publication no. 2016/0301480. Signal decision circuit, optical
receiver and signal decision method

5.	Any inquiry concerning this communication or earlier communications from
the examiner should be directed to Dzung D Tran whose telephone number is (571)
272-3025. The examiner can normally be reached on 9:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, David Payne, can be reached on (571) 272-3024. The fax phone number
for the organization where this application or proceeding is assigned is 703-872-9306.
Application Information Retrieval (PAIR) system. Status information for published
applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR
only.
For more information about the PAIR system, see http://pair-direct.uspto.gov.
Should you have questions on access to the Private PAIR system, contact
the Electronic Business Information regarding the status of an application may be
obtained from the Patent Center (EBC) at 866-217-9197 (toll-free).

DT
10/21/2022

/Dzung D Tran/
Primary Examiner, Art Unit 2637